      Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 1 of 19



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 UNITED STATES OF AMERICA,                   §                              Case 4:18-cr-00575
                                             §
         Plaintiff,                          §
                                             §
 v.                                          §
                                             §
 JACK STEPHEN PURSLEY,                       §
                                             §
         Defendant.                          §


                      DEFENDANT’S PROPOSED JURY INSTRUCTIONS

Defendant, through undersigned counsel, submits the following Proposed Jury Instructions.




        Respectfully submitted on June 11, 2019

                                                          MINNS & ARNETT

                                                          /s/ Michael Louis Minns
                                                          Michael Louis Minns
                                                          State Bar No. 14184300
                                                          mike@minnslaw.com
                                                          Ashley Blair Arnett
                                                          State Bar No. 24064833
                                                          ashley@minnslaw.com
                                                          9119 S. Gessner, Suite 1
                                                          Houston, Texas 77074
                                                          Telephone: (713) 777-0772
                                                          Telecopy: (713) 777-0453




                                         Page 1 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 2 of 19




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 11th day of June 2019 a true and correct copy of the above

and foregoing instrument was served upon all counsel of record.



                                              /s/ Ashley Blair Arnett
                                              Ashley Blair Arnett




                                           Page 2 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 3 of 19



                         PROPOSED JURY INSTRUCTION NO. 1

   PRESUMPTION OF INNOCENCE, PROOF BEYOND A REASONABLE DOUBT

Proof beyond a reasonable doubt is evidence that is so convincing that you would be willing to
have outher people act on it without hesitation in the most important of your own affairs.
Remember, Pursley is innocent, and he remains innocent unless the government proves its
charges. All reasonable doubts benefit Pursley.

The law does not require Pursley to prove his innocence or to produce any evidence at all.




Authority: United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741,
(S.D. Tex. Mar. 28, 2014).




                                          Page 3 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 4 of 19



                         PROPOSED JURY INSTRUCTION NO. 2

                              TAX EVASION 26 U.S.C. § 7201

Title 26, United States Code, Section 7201, makes it a crime for anyone willfully to attempt
to evade or defeat the payment of any federal income tax.

For you to find the defendant guilty of this crime, you must be convinced that the government
has proved each of the following beyond a reasonable doubt:

       First: That there exists a substantial tax deficiency owed by the defendant to the Internal
       Revenue Service, as charged;

       Second: That the defendant committed at least one affirmative act to evade or defeat
       assessment or payment of the income tax[es] owed. An affirmative act includes any
       conduct the likely effect of which would be to mislead or conceal; and

       Third: That the defendant acted willfully, that is, the law imposed a duty on the
       defendant, the defendant knew of that duty, and the defendant voluntarily and
       intentionally violated that duty.



Authority: Fifth Circuit Pattern Jury Instruction 2.101 - Tax Evasion
United States v. Miller, 588 F.3d 897, 907 (5th Cir. 2009), United States v. Nolen, 472 F.3d 362,
377 (5th Cir. 2006); see also Kawashima v. Holder, 132 S. Ct. 1166, 1174 (2012); Boulware v.
United States, 128 S. Ct. 1168 (2008); Sansone v. United States, 85 S. Ct. 1004, 1010 (1965).




                                          Page 4 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 5 of 19



                         PROPOSED JURY INSTRUCTION NO. 3


                                   TAX DUE AND OWING
Accordingly, there must be a s u b s t a n t i a l tax deficiency meaning the government must
prove taxes are actually owed beyond a reasonable doubt.



Authority: Boulware v. United States, 128 S. Ct. at 1172, 1178 (2008); United States v. Miller,
588 F.3d 897, 907 (5th Cir. 2009); United States v. Masat, 896 F.2d 88, 97 (5th Cir. 1990). United
States v. Parr, 509 F.2d 1381, 1385–86 (5th Cir. 1975)




                                          Page 5 of 19
     Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 6 of 19



                          PROPOSED JURY INSTRUCTION NO. 4


     ESSENTIAL ELEMENTS OF OFFENSE WHEN CONSPIRACY IS COMPLETE
Four essential elements are required to be proved in order to establish the offense of conspiracy
charged in the indictment:
       First: That the conspiracy described in the indictment was willfully formed, and was
       existing at or about the time alleged;
       Second: That the accused willfully became a member of the conspiracy;
       Third: That one of the conspirators thereafter knowingly committed at least one of the overt
       acts charged in the indictment, at or about the time and place alleged; and
       Fourth: That such overt act was knowingly done in furtherance of some object or purpose
       of the conspiracy, as charged.


If the jury should find beyond a reasonable doubt from the evidence in the case that existence of
the conspiracy charged in the indictment has been proved, and that during the existence of the
conspiracy, one of the overt acts alleged was knowingly done by one of the conspirators in
furtherance of some object or purpose of the conspiracy, then proof of the conspiracy offense
charged is complete; and it is complete as to every person found by the jury to have been willfully
a member of the conspiracy at the time the overt act was committed, regardless of which of the
conspirators did the overt act.



Authority: United States v Falcone (1940) 311 US 205, 85 L Ed 128, 61 S Ct 204; Complete
Manual of Criminal Forms 3d | August 2018 Update F. Lee Bailey , Kenneth J. Fishman




                                           Page 6 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 7 of 19



                      PROPOSED JURY INSTRUCTION NO. 5
                 CONSPIRACY TO COMMIT OFFENSE 18 U.S.C. § 371

Title 18, United States Code, Section 371, makes it a crime for anyone to conspire with
someone else to commit an offense against the laws of the United States.
The defendant is charged with conspiring to evade taxes .

A “conspiracy” is an agreement between two or more persons to join together to
accomplish some unlawful purpose. It is a kind of “partnership in crime” in which each member
becomes the agent of every other member.

For you to find the defendant guilty of this crime, you must be convinced that the government
has proved each of the following beyond a reasonable doubt:

       First: That the defendant and at least one other person made an agreement to commit
       the crime of tax evasion as charged in the indictment;

       Second: That the defendant knew the unlawful purpose of the agreement and joined
       in it willfully, that is, with the intent to further the unlawful purpose; and

       Third: That one of the conspirators during the existence of the conspiracy knowingly
       committed at least one of the overt acts described in the indictment, in order to
       accomplish some object or purpose of the conspiracy.

One may become a member of a conspiracy without knowing all the details of the unlawful
scheme or the identities of all the other alleged conspirators. If a defendant understands
the unlawful nature of a plan or scheme and knowingly and intentionally joins in that plan or
scheme on one occasion, that is sufficient to convict him for conspiracy even though the
defendant had not participated before and even though the defendant played only a minor
part.

The government need not prove that the alleged conspirators entered into any formal
agreement, nor that they directly stated between themselves all the details of the scheme.
Similarly, the government need not prove that all of the details of the scheme alleged in the
indictment were actually agreed upon or carried out. Nor must it prove that all of the persons
alleged to have been members of the conspiracy were such, or that the alleged conspirators
actually succeeded in a c complishing their unlawful objectives.

Mere presence at the scene of an event, even with knowledge that a crime is being committed,
or the mere fact that certain persons may have associated with each other, and may have assembled
together and discussed common aims and interests, does not necessarily establish proof of the
existence of a conspiracy. Also, a person who has no knowledge of a conspiracy, but who
happens to act in a way which advances some purpose of a conspiracy, does not thereby become
a conspirator.



                                          Page 7 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 8 of 19




Authority: Fifth Circuit Pattern Jury Instruction 2.15A – Conspiracy
United States v. Njoku, 737 F.3d 55, 63–66 (5th Cir. 2013); United States v. Brooks, 681 F.3d 678,
698 (5th Cir. 2012) (discussing this instruction); United States v. Coleman, 609 F.3d 699, 704 (5th
Cir. 2010); United States v. Peterson, 244 F.3d 385, 389 (5th Cir. 2001); United States v. Richards,
204 F.3d 177, 208 (5th Cir. 2000); and United States v. Soape, 169 F.3d 257, 264 (5th Cir. 1999).




                                           Page 8 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 9 of 19



                          PROPOSED JURY INSTRUCTION NO. 6

                                   INTENT -CONSPIRACY

Guilt must originate with an intent on the part of the Defendant to commit the crime and such
intent must appear from his own acts and conduct. If you have a reasonable doubt as to the intent
of the Defendant to commit the crime charged, you must return a verdict of not guilty.

In determining the question of knowledge or intent on the part of the Defendant, you must ascertain
and determine his state of mind from the evidence. If you have a reasonable doubt as to such intent
or knowledge on the part of the Defendant, you must return a verdict of not guilty as to the
Defendant.

Authority: F. Lee Bailey , Kenneth J. Fishman, Part 13. Charging and Sequestering Jury,
Chapter 83. Elements of the Crime




                                           Page 9 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 10 of 19



                          PROPOSED JURY INSTRUCTION NO. 7

                    PROOF OF MEMBERSHIP IN THE CONSPIRACY

One may become a member of a conspiracy without full knowledge of all the details of the
conspiracy. On the other hand, a person who has no knowledge of a conspiracy, but happens to act
in a way which furthers some object or purpose of the conspiracy, does not thereby become a
conspirator.

Before the jury may find that the Defendant, or any other person, has become a member of a
conspiracy, the evidence in the case must show beyond a reasonable doubt that the conspiracy was
knowingly formed, and that the Defendant, or other person who is claimed to have been a member,
willfully participated in the unlawful plan, with the intent to advance or further some object or
purpose of the conspiracy.

To act or participate willfully means to act or participate voluntarily and intentionally, and with
specific intent to do something the law forbids, or with specific intent to fail to do something the
law requires to be done; that is to say, to act or participate with the bad purpose either to disobey
or to disregard the law. So, if the Defendant, or any other person, with understanding of the
unlawful character of a plan, knowingly encouraged, advised or assisted, for the purpose of
furthering the undertaking or scheme, he thereby became a willful participant—a conspirator.

In determining whether a conspiracy existed, the jury should consider the actions and declarations
of all of the alleged participants. However, in determining whether a particular defendant was a
member of the conspiracy, if any, the jury should consider only his acts and statements. He cannot
be bound by the acts or declarations of other participants until it is established that a conspiracy
existed, and that he was one of its members.

If you find that the Defendant committed some overt act, but you find that there is no substantial
evidence connecting him with the unlawful agreement, you must find him not guilty.

Once the conspiracy is ended, whether by failure, success or arrest, admissions made by the other
Defendants or alleged co-conspirators are incompetent as against the Defendant, and you are
instructed to disregard and ignore such admissions.

You are instructed that you may not consider against the Defendant any act or declaration or
statement made by his co-defendant out of his presence as tending in any manner to establish his
guilt, unless you first find that the following situations exist:

       that the act, declaration or statement was made during the existence of the alleged
conspiracy;

that the act, statement or declaration was done or made in furtherance of the object of the
conspiracy; and

that the Defendant is himself shown to have been a member of the conspiracy by his own acts and


                                           Page 10 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 11 of 19



statements.
If any of the three situations do not exist, then you may not consider acts and declarations of alleged
co-conspirators against the Defendant.
You are instructed that suspicion, however strong, is never proof under our concept of law and you
may not substitute suspicion for evidence. Any inference of participation in this conspiracy cannot
be made from the mere association between the Defendants.
Mere presence at the scene of an event, knowledge that a crime is being committed, or association
with people involved in a crime does not necessarily establish a conspiracy. You must find a
defendant to have been an active participant rather than a knowing spectator.
In order to find a defendant guilty of conspiracy, you must find beyond a reasonable doubt that he
actively participated in the conspiracy. Mere knowledge of an illegal act on the part of an alleged
co-conspirator is insufficient proof of guilt.




Authority: Complete Manual of Criminal Forms 3d | August 2018 Update F. Lee Bailey ,
Kenneth J. Fishman; United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-
20741, (S.D. Tex. Mar. 28, 2014).




                                            Page 11 of 19
   Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 12 of 19



                         PROPOSED JURY INSTRUCTION NO. 8

                                         OVERT ACT


In order to sustain its burden of proof under Count 1 of the Indictment, the Government must prove
beyond a reasonable doubt that one of the members of the alleged conspiracy or agreement
knowingly performed at least one overt act and that this overt act was performed during the
existence or life of the conspiracy and was done to somehow further the goal(s) of the conspiracy
or agreement.

The term “overt act” means some type of outward, objective action performed by one of the parties
to or one of the members of the agreement or conspiracy which evidences that agreement.

You must unanimously agree that the same overt acts was committed.

Proof beyond a reasonable doubt of an agreement between two or more defendants to violate the
laws of the United States, together with proof of the commission of one or more of the overt acts
alleged by the indictment to be in furtherance of that agreement, will not warrant your conviction
of such defendants who so agreed, unless you are further convinced, beyond a reasonable doubt,
that the overt act proved was an act which in fact was intended to accomplish the object of the
conspiracy. The fact that an act is alleged in the indictment to be an act in furtherance of a
conspiracy is insufficient. The purpose of the overt act must be proved, not merely alleged.


In considering the conspiracy counts, you are instructed that a conspiracy cannot be proved merely
by proof, beyond a reasonable doubt, that one of the overt acts alleged in fact occurred. A
conspiracy is an agreement or design by two or more persons to violate some law of the United
States. An overt act is an act done to accomplish that design. Both must be proved beyond a
reasonable doubt.




Authority: 18 USC § 371, Manual of Model Criminal Jury Instructions (8th Circuit) § 5.06D;
Complete Manual of Criminal Forms 3d | August 2018 Update, F. Lee Bailey , Kenneth J.
Fishman; United States v Falcone (1940) 311 US 205, 85 L Ed 128, 61 S Ct 204; 2 Fed. Jury Prac.
& Instr. § 31.07 (5th ed.).




                                          Page 12 of 19
   Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 13 of 19



                         PROPOSED JURY INSTRUCTION NO. 9

                                STATUTE OF LIMITATIONS

For you to find the defendant guilty, the government must prove beyond a reasonable doubt that
the offense charged was committed within 6 years of the indictment.




Authority: 26 U.S.C. § 6531 United States v. Williams, 684 F.2d 296, 299 (4th Cir. 1982);
United States v. Grammatikos, 633 F.2d 1013, 1022 (2d Cir. 1980); United States v. Cianchetti,
315 F.2d 584 (2d Cir.1963); Toussie v. United States, 397 U.S. 112, 114 (1970); United States v.
Dandy, 998 F.2d 1344, 1355 (6th Cir. 1993).




                                         Page 13 of 19
   Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 14 of 19



                         PROPOSED JURY INSTRUCTION NO. 10

                                         GOOD FAITH

Good faith is a defense to willfulness, even if that good faith belief is objectively unreasonable.



Authority: United States v. Masat, 948 F.2d 923, 931 n.15 (5th Cir. 1991), United States v.
Doyle, 956 F.2d 73, 75–76 (5th Cir. 1992), United States v. Wisenbaker, 14 F.3d 1022, 1025
(5th Cir. 1994); United States v. Simkanin, 420 F.3d 397, 410 (5th Cir. 2005); Cheek v. United
States, 111 S. Ct. 604, 609-13 (1991); United States v. Burton, 737 F.2d 439 (5th Cir. 1984), 440.




                                          Page 14 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 15 of 19



                          PROPOSED JURY INSTRUCTION NO. 11

               GOOD FAITH RELIANCE ON COUNSEL/TAX PREPARER

One element that the government must prove beyond a reasonable doubt is that the defendant had
the unlawful intent to defraud. Evidence that the defendant in good faith followed the advice of
counsel or tax return preparer would be inconsistent with such an unlawful intent. Unlawful intent
has not been proved if the defendant, before acting, made full disclosure of all material facts to an
attorney and/or CPA, received the attorney’s and/or CPA’s advice as to the specific course of
conduct that was followed, and reasonably relied on that advice in good faith.

In order to rely on a good faith defense, the defendant must in fact have some “belief,” either that
his own understanding was correct or that he in good faith relied on the tax advice of a qualified
tax professional.

Under certain circumstances, reliance on a qualifed tax preparer is an affirmative defense to a
charge of willful filing of a false tax return. Loe, 248 F.3d at 469; Charroux, 3 F.3d at 831;



Authority: Manual of Model Criminal Jury Instructions for the Ninth Circuit (2010 ed.) § 5.9.
United States v. Bishop, 291 F.3d 1100 (9th Cir. 2002). United States v. Wilson, 887 F.2d 69, 73
(5th Cir. 1989); United States v. Masat, 948 F.2d 923, 930 (5th Cir. 1991)




                                           Page 15 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 16 of 19



                          PROPOSED JURY INSTRUCTION NO. 12

                                   INCOME TAX EVASION
All counts of the indictment involve the two elements of having been knowingly and willfully
done. Each of these elements must be established by the same degree of proof as every other
element, that is, beyond a reasonable doubt, without regard as to whether the Defendant did in fact
do the acts charged. Under the statute involved in this proceeding it is necessary, therefore, before
you can find the Defendant guilty as to any count, as I have indicated, to find also beyond a
reasonable doubt that he violated the law knowingly and willfully.


The word “willfully,” as used in the statute and in each count, is an element of the charged offense
different from intent and requires more specific proof.


Willfulness is also different from neglect. Negligence even gross negligence is not willfulness.


It means an intentional, conscious doing of the act prohibited, that is, intending the result which
actually came to pass without any ground for believing that it was lawful; or conduct marked by a
careless disregard as to whether it was lawful or not; or deliberate unwillingness to discover and
obey the law. Put differently, it means an act done stubbornly, deliberately and/or perversely, with
a bad purpose and evil intent and without regard to what the law provides.



Authority: Manual of Model Criminal Jury Instructions (8th Circuit) § 6.26.7203, Complete Manual of
Criminal Forms 3d | August 2018 Update, F. Lee Bailey , Kenneth J. Fishman




                                           Page 16 of 19
    Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 17 of 19



                         PROPOSED JURY INSTRUCTION NO. 13

                                          WILLFULL

The word “willfully,” as that term has been used from time to time in these instructions, means
that the act was committed voluntarily and purposely, with the specific intent to do something
the law forbids; that is to say, with bad purpose either to disobey or disregard the law

“Willfully” connotes a higher degree of criminal intent than knowingly. “Knowingly” requires
proof of knowledge of the facts that constitute the offense.

“Willfully” requires proof that the defendant acted with knowledge that his conduct violated the
law.




Authority: 5th Circuit Pattern Jury Instructions 1.38 “Willfully;”Cheek v. United States, 111 S.
Ct. 604, 609-11 (1991), United States v. Pomponio, 97 S. Ct. 22, 23-24 (1976), and United
States v. Bishop, 93 S. Ct. 2008, 2017 (1973); United States v. Miller, 588 F.3d 897 (5th Cir.
2009), 907




                                          Page 17 of 19
   Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 18 of 19



                         PROPOSED JURY INSTRUCTION NO. 14

                        ACCOMPLICE—INFORMER—IMMUNITY

     The testimony of an alleged accomplice, and/or the testimony of one who provides
evidence against a defendant as an informer for pay, for immunity from punishment, or for
personal advantage or vindication, must always be examined and weighed by the jury with
greater care and caution than the testimony of ordinary witnesses. You, the jury, must decide
whether the witness's testimony has been affected by these circumstances, by the witness's
interest in the outcome of the case, by prejudice against the defendant, or by the benefits
that the witness has received either financially or as a result of being immunized from
prosecution. You should keep in mind that such testimony is always to be received with caution
and weighed with great care.


    You should never convict any defendant upon the unsupported testimony of
such a witness unless you believe that testimony beyond a reasonable doubt.


Authority: Fifth Circuit Pattern Jury Instructions 1.14; United States v. Ordonez, 286 F. App'x
224, 237 (5th Cir. 2008). United States v. Zavala, 541 F.3d 562, 578 (5th Cir. 2008); United States
v. Garcia Abrego, 141 F.3d 142, 153 (5th Cir. 1998); United States v. Goff, 847 F.2d 149, 161 n.13
(5th Cir. 1988); United States v. D'Antignac, 628 F.2d 428, 435 n.10 (5th Cir. 1980); Wilkerson v.
United States, 591 F.2d 1046 (5th Cir. 1979)




                                          Page 18 of 19
   Case 4:18-cr-00575 Document 133 Filed on 06/11/19 in TXSD Page 19 of 19




Respectfully submitted on June 11, 2019
                                                     MINNS & ARNETT

                                                     s/ Michael Louis Minns
                                                     Michael Louis Minns
                                                     State Bar No. 14184300
                                                     mike@minnslaw.com
                                                     Ashley Blair Arnett
                                                     State Bar No. 24064833
                                                     ashley@minnslaw.com
                                                     9119 S. Gessner, Suite 1
                                                     Houston, Texas 77074
                                                     Telephone: (713) 777-0772
                                                     Telecopy: (713) 777-0453
                                                     Attorneys for Jack Stephen Pursley




                                CERTIFICATE OF SERVICE

This is to certify that on this the 11th day of June 2019, a true and correct copy of the above and
foregoing instrument was served upon all counsel of record.

                                                     /s/ Ashley Blair Arnett
                                                     Ashley Blair Arnett




                                          Page 19 of 19
